Citation Nr: 1229941	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-38 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to April 1972 and from November 1972 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 50 percent.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).  

The last VA examination of record is dated in November 2008, over three and half years ago, and shows a Global Assessment of Functioning Scale Score (GAF) of 55.  Reports from Dr. WJA dated in April 2008 and in 2009 [i.e., bracketing the VA examination] both show a GAF score of 38.  There is a wide discrepancy in the scores assigned (requiring reconciliation).  MMB, M.S. in a report of evaluation dated March 2009 and April 2009 suggested the Veteran's PTSD was "very severe" based on symptoms, to include, but not limited to, depression, passive suicidal ideation, lack of concentration, avoidance behavior, and hyperarousal.  The functional impairment and isolation suggested by the private reports based on the Veteran's accounts appear somewhat inconsistent with such factors as the Veteran's ability to travel (for evaluation in Florida, and apparently to vacation in Mexico (not noted by mental health evaluators).  Notably, while the Veteran's history of illicit drug abuse appears to long be in remission, his medical records show prescriptions for narcotic medication not noted by mental health evaluators (for apparently nonservice connected disabilities), which may also impact on the Veteran's mental functioning.  VA outpatient treatment records between 2005 and 2011 show diagnoses of PTSD, depression not otherwise specified, and insomnia, with GAF scores ranging from 50 to 80 (reflecting a very wide range of functioning)..  

Given the discrepencies in the medical record (with no assessment accompanied by a fully adequate explanation of rationale or reflecting familiarity with the entire record) a contemporaneous examination to assess the current status of the Veteran's PTSD and reconcile the conflicting medical evidence is necessary.  

Furthermore, a review of the record found that the most recent VA treatment records in evidence are dated in September 2011.  Updated records of any VA mental health treatment/evaluation are pertinent (and perhaps critical) evidence in this matter; are constructively of record; and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since September 2011) clinical records of any VA treatment or evaluation the Veteran has received for psychiatric disability.

2.  The RO should then arrange for the Veteran to be examined by an appropriate psychologist/psychiatrist to determine the current severity of his PTSD and reconcile the conflicting evidence in the record regarding the severity of the PTSD.  The Veteran's claims file (to include this remand) and Virtual VA record [the examiner must be provided copies of any pertinent records therein] must be reviewed by the examiner in connection with the examination.  The examiner must also be provided a copy of the criteria for rating mental disorders.  Findings must be reported in detail, and must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent.  Based on examination of the Veteran and review of the record, the examiner should: 

(a) Opine whether all psychiatric symptoms shown are due to PSTD or if any found are clearly due solely to separate, distinct (and nonservice connected) co-existing psychiatric disability.  Any such symptoms should be identified, and the related impairment of function should be described in detail. 

(b) Conduct a longitudinal review of the record and (to the degree possible) reconcile the discrepencies in the degree of psychiatric impairment found by VA examiners and the degree of such impairment described by the two private providers whose opinions are in the record.  Specifically comment on the various GAF scores assigned throughout the appeal period indicating (with citation to symptom notations) whether such are consistent with the PTSD symptoms contemporaneously shown. 

(c) Comment on the impact of the Veteran's PTSD symptoms on his occupational and social functioning. 

The examiner must explain the rationale for all opinions.

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

